Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 2016/0217623).

As to claim 1, Singh (Figs. 3, 5-8) teaches a method of controlling an augmented reality (AR) electronic device worn on a head part of a user, provided with a virtual object from an application, and having an image 5capturing unit, the method comprising: 
allocating a display area (Augmented world view 410) within a visual field of a user and displaying a virtual object (E.g. 520) in the display area; 
obtaining motion information based on a hand image of the user using an image capturing unit (Camera) [0064];
10calculating coordinates of a pointer from the motion information and displaying the pointer in the display area [0064]; and 
separately displaying a real object and a virtual object not to overlap each other when the pointer is located in an area where the real object and the virtual object overlap each other in the visual field of the user (A virtual object that overlaps a real object is moved to not overlap it based on the selection of the user) [0172, 0181],
wherein the separately displaying the real object and the virtual object includes: 
learning real objects (Identifying real objects in a scene) [0098]; 
analyzing types of objects based on the learned real objects (E.g. Identifying objects that would be of interest to the user) [0098]; and 
displaying icons or user interfaces (UIs) corresponding to the types of the real objects based on results of the learning (Using augmented reality to provide different types of identifiers to different categories of identified real objects. E.g. highlighting objects of higher priority) [0098].

As to claim 2, Singh teaches wherein the separately displaying of the real object and the virtual object comprises displaying an emoticon or a user interface corresponding to the real object (The user interface includes the display of relevant virtual objects around the real object) [0181].

As to claim 9, Singh teaches wherein the obtaining of the motion information comprises obtaining pointer coordinates corresponding to a predetermined specific position in the hand image [0064].

As to claim 10, Singh teaches displaying a user interface of a virtual object or a real object corresponding to a point indicated by the pointer (Shown in Figs. 7 and 8).

As to claim 13, Singh teaches adding a feedback effect for enhancing visibility of the user interface indicated by the pointer (E.g. moving the virtual elements such that the user can see the intended real object) [0172, 0181].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Cook (US 2017/0315615).

As to claim 3, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Cook (Figs. 4, 5) teaches generating a predetermined event according to the motion information (Detecting and utilizing gesture inputs) [0032], 
wherein the generating of the predetermined event comprises generating an idle event when a 25when athumb and a middle finger are separated and a degree to which four fingers excluding the44 thumb are bent is less than a predetermined first threshold value in the motion information (E.g. the hand configuration shown in Fig. 4B can be utilized to control numerous operations of a computer) [0050].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the input gestures of Cook with the input device of Singh because the combination would allow for control of numerous commands through the use of the user’s hands, increasing overall functionality of the device.

As to claim 4. Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Cook (Figs. 4, 5) teaches generating a predetermined event according to the motion information (Detecting and utilizing gesture inputs) [0032], 
wherein the generating of the predetermined event comprises: 


As to claim 5, Singh teaches performing a motion corresponding to a mouse left click according to the first event [0060].

As to claim 6, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Cook (Figs. 4, 5) teaches wherein the performing of the motion according to the first event comprises performing another motion depending on a position where the thumb is in contact with the middle finger (Fig. 4 shows at least two variations of the thumb connecting to the middle finger in different ways. Further, there are many other gestures that can be formed by a user’s hand that correspond to distinct inputs).

As to claim 7, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Cook (Figs. 4, 5) teaches generating a predetermined event according to the motion information (Detecting and utilizing gesture inputs) [0032], 

generating a second event when a thumb and a middle finger are separated (E.g. separating them as shown in Fig. 4E), a degree to 45which an index finger is less than a predetermined first threshold value, and a degree to which the middle finger, a ring finger and a little finger are bent is equal to or greater than the predetermined first threshold value in the motion information (Every permutation of a hand’s configuration is detected and can be mapped to a distinct gesture) [0073].

As to claim 8, Singh teaches performing a motion corresponding to a mouse release according to a second event (Every permutation of a hand’s configuration is detected and can be mapped to a distinct gesture) [0075].

Claim(s) 11, 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Miller (US 2013/0082922).

As to claim 11, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Miller teaches generating a third event when a motion of the thumb sliding on the middle finger is identified in a first event state (E.g. if a cursor did not overlap a target), in which the third event is performing a control operation of the user interface (Controlling the location of the cursor) [0065].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the input gestures of Miller with the input device 

As to claim 12, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Miller teaches generating a fourth event when a motion of the index finger is identified in a first event state (E.g. an input based on utilizing the index finger), wherein the fourth event is performing a control operation of the user interface (Controlling the location of the cursor) [0065].

Claim(s) 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Lee (US 2011/0262002).

As to claim 14, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of hand movement recognition.
On the other hand, Lee (Fig. 7) teaches wherein the displaying of a pointer comprises sequentially varying a pointer position over time (Varying the position of an on-screen object based on user input), and 
when15wgwhen the hand image is blurred at a specific point of time, the pointer for the blurred hand image is displayed by interpolating the pointer position generated based on a plurality of previous time points (The effects of jitter or instability are smoothed over through an interpolation-based tether technique) [0091].
. 

Claim(s) 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Lindh (US 2013/0044693).

As to claim 15, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of network control for images.
On the other hand, Lindh teaches receiving a downlink control information (DCI) used for scheduling transmission of the hand image from a network [0029], wherein the hand image information is transmitted to the network based on the DCI [0092].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the DCI of Lindh for the images utilized in the system of Singh because the combination would allow for accurate transmission of image data to the device such that the user’s inputs can be recognized in a timely fashion.

Claim(s) 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Lindh (US 2013/0044693) in view of Park (US 2017/0105112).

As to claim 16, Singh teaches the elements of claim 1 above.
Lindh also teaches wherein the hand image information is transmitted to the network through a physical uplink shared channel (PUSCH) [0029].
However, Singh and Lindh do not teach the specifics of the PUSCH and DM-RS.
On the other hand, Park teaches performing an initial access procedure with the network based on a synchronization signal block (SSB) [0161-0165], 5wherein the hand image information is transmitted to the network through a physical uplink shared channel (PUSCH) and the SSB and a demodulation reference signal (DM-RS) [0206] of the PUSCH are quasi-co-located, QCL, for a QCL type D [0430].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the type D QCL of Park with the input device of Singh, as modified by Lindh, because the combination would allow for an increase in transfer rate and number of devices on the network.

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
As to claim 1, Applicant argues that “Singh remains completely silent with regards to such specific features and merely discloses the generics of displaying a supplementary virtual object in a manner that does not occlude another a real world object, at a high level of generality. Singh does not even mention the words "learn" or "learning" nor displaying icons corresponding to the types of learned real objects.”


As to claim 4, Applicant argues that “Cook merely discloses the generics of identifying a "pinch posture" if a confidence factor is above a threshold. In contrast to Cook, claim 4 requires specific conditions between four different fingers, two different degrees of bending, and two different comparisons to the same predetermined first threshold value (i.e., one being less than, and the other being equal to or greater than). Cook is not at all concerned with such specific features and specific conditions.”
Examiner disagrees and contends that although claim 4 requires specific conditions of the user’s hand, the end result is merely a description of a pointing gesture. That is, the pointing gesture shown in Fig. 4C of Cook fulfills every condition laid out in claim 4: a thumb is shown to be in contact with a middle finger, an index finger is shown to be relatively unbent and middle, ring and little fingers are shown to be completely bent. A “predetermined first threshold value” is easily and visually determined as any degree of bending between the index finger and the middle, ring and little fingers. Thus, although the claimed arrangement of fingers in claim 4 appears to be very specific, it merely describes a normal finger arrangement shown in Fig. 4C of Cook. 

Therefore, the claims are rejected as presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691